DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

 Response to Amendment

This office action is in response to communications filed 10/11/2022. Claim 1 is amended. Claim 13 is cancelled. Claim 21 is new. Claims 1-12 and 14-212 are pending in this action.

Response to Arguments

Applicant's arguments filed 10/11/2022 have been considered but are not persuasive. In response to Applicants’ arguments on pages14-16 that “However, the area of interest of Gupta may not contain an entity and thus may correspond to nothing, i.e., no entities present. In contrast, an AOI as recited in independent claim 1 corresponds to a single advertisable item. In other words, an AOI only exists if an advertisable item is present, it does not correspond to just any area of a content video frame as in Gupta. Further, the area of interest of Gupta may contain more than one entity. See para. [0021] ("The media guidance application may determine that the first area overlaps with additional locations of additional entities") (Emphasis added). Again, the AOI as recited in independent claim 1 corresponds to an advertisable item, which in turn is associated with an advertisement URL. Thus, the AOI of the present claim further cannot correspond to nothing or more than one entity as nothing cannot be advertised and two items cannot be advertised at once. Further, Gupta requires a user query to initiate the above-described process. Thus, there will always be an entity within the viewer gaze area in Gupta. In contrast, according to the present independent claim 1, a viewer's gaze is continuously monitored and compared to known AOIs and when an overlap occurs, an advertisement is selected and rendered. Applicant notes that the Examiner has not provided a response to the preceding argument regarding the initiation of the process of Gupta versus the present claim in the Advisory Action, i.e., Gupta requires active user input to initiate gaze detection. Therefore, Gupta does not disclose or suggest deriving an AOI corresponding to an advertisable item, determining an overlap between the AOI and a viewer attention area, and selecting an advertisement corresponding to the AOI as recited in independent claim 1. 
On pages 2-4 of the Office Action, the Examiner responds to Applicant's previous argument that Gupta fails to disclose or suggest continuously capturing an image associated with a viewer as recited in independent claim 1. In particular, the Examiner alleges paragraphs [0004] and [0063] of Gupta disclose continuously capturing an image. These cited paragraphs disclose "The media guidance application may determine an area of the screen that the user is looking at continuously, at predetermined intervals, randomly, or during any other suitable time frame." However, Applicant respectfully submits that the Examiner has misinterpreted the cited paragraphs of Gupta. Gupta does not disclose or suggest continuously capturing an image of a user, but rather attempts to determine an area of the screen that the user is continuously looking at by periodically checking. See paras. [0004] and [0063]. The media guidance application of Gupta determines an area of continuous viewing by monitoring the gaze of the user at a plurality of times, e.g., "at predetermined intervals, randomly, or during any other suitable time frame." In other words, the term "continuously" as used in paragraphs [0004] and [0063] of Gupta is not one of the timing options for capturing the user's image. Applicant's interpretation of paragraphs [0004] and [0063] of Gupta is supported at least, for example, in paragraphs [0032] and [0083], which recite "the media guidance application may continuously monitor gaze 108 of user 102 at the plurality of times." Applicant's interpretation of paragraphs [0004] and [0063] of Gupta is also supported by the fact that the process of Gupta only occurs upon user activation, e.g., a spoken query. Therefore, it is clear that the media guidance application and its associated camera of Gupta only monitors a user's gaze in response to receiving a user search query and only does so at a plurality of times defined in a data structure. In the Advisory Action, the Examiner states "And as Gupta specifically teaches 'continuously monitoring the gaze of the user' ... and not just determining what the user is gazing at continuously, the limitation as claimed, given its broadest reasonable interpretation, is met. " Applicant notes claim 1 has been amended to recite "a gaze processor to receive a continuous image associated with a viewer." However, the amendment to independent claim 1 does not alter the argument as presented. Referring to the Examiner's comment in the Advisory Action, Applicant notes that the "continuous" monitoring only occurs at the plurality of times as stated above. Thus, in the process of Gupta there are intervals when the viewer's gaze is not monitored. In the present claims the viewer's gaze is continuously monitored to determine if the viewer's gaze matches an AOI”, the examiner respectfully disagrees. Gupta teaches that, at a certain time, i.e., a time of a query uttered by a user, information of a frame of media that the user is currently watching is determined. Specifically, at [0079], Gupta teaches that metadata of the frame is accessed. The metadata of Gupta reasonably corresponds to the claimed “gaze data”. Based on this metadata, the system of Gupta determines/derives/calculates an area/areas of interest (i.e., entities/advertisable items appearing in the frame at the time are determine/derived/calculated at least by accessing the metadata which includes the coordinates of each entity, and defining the locations by bounding boxes). Gupta’s system then determines, based on a comparison of the viewer’s gaze to the location/coordinates of the entities, that the user was gazing at and referring to a particular entity/advertisable item, see Gupta, at least at [0017], [0032]-[0034], [0078]-[0072]). Furthermore, the Examiner notes that to monitor a continuous gaze of a user by capturing imaging of the user, the capturing of the imaging of the user must be continuous. And as Gupta discloses that the media guidance application may determine an area of the screen that the user is looking at continuously, at predetermined intervals, randomly, or during any other suitable time frame (see Gupta, at least at [0032], [0083], and other related text), while stopping capture of the image of the user may be occur, the continuous capturing may also occur, and the limitation, as claimed, is met. Therefore, the Gupta reference will continue to be used to meet several claimed limitations.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (of record) and Conte (US201502451023, hereinafter Conte).

Regarding claim 1, Gupta discloses an apparatus comprising: 
a gaze processor to receive a continuous capture image associated with a viewer (Gupta teaches that the application may “determine an area of the screen that the user is looking at continuously, at predetermined intervals, randomly, or during any other suitable time frame”, and that the application monitors the user’s gaze using a camera, see Gupta, at least at [0004], [0013], [0025], [0032], [0063], [0070], [0083], [0115], [0151], [0158], [0162], Figs. 7-8, and related text); 
a receiver (see Gupta, at least at Figs. 7-8 and related text) to receive media content (see Gupta, at least at [0061]-[0062], Figs. 7-8, and related text ) and gaze metadata associated with one or more advertisable items in the media content (see Gupta, at least at [0005], [0113], [0169]-[0171], and related text), the gaze metadata including (x, y) coordinates for the one or more advertisable items (see Gupta, at least at [0017], [0079], and related text).
a gaze processor to determine a viewer attention area by identifying view-gaze coordinates and a gaze direction of the viewer and (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
a gaze metadata parser to parse the gaze metadata (see Gupta, at least at [0005], [0127]-[0128], [0171]-[0173], and related text); and 
a gaze advertisement module to derive an area of interest (AOI) in the media content based on the gaze meta data (determine area and object/objects within the area that user was attentive to, see Gupta, at least at [0005], [0010]-[0012], [0127]-[0128], [0169]-[ 0173], [0174]-[0176] and related text), the AOI corresponding to one of the one or more advertisable items (Gupta teaches that, at a certain time, i.e., a time of a query uttered by a user, information of a frame of media that the user is currently watching is determined. Specifically, at [0079], Gupta teaches that metadata of the frame is accessed. The metadata of Gupta reasonably corresponds to the claimed “gaze data”. Based on this metadata, the system of Gupta determines/derives/calculates an area/areas of interest (i.e., entities/advertisable items appearing in the frame at the time are determine/derived/calculated at least by accessing the metadata which includes the coordinates of each entity, and defining the locations by bounding boxes). Gupta’s system then determines, based on a comparison of the viewer’s gaze to the location/coordinates of the entities, that the user was gazing at and referring to a particular entity/advertisable item, see Gupta, at least at [0017], [0032]-[0034], [0078]-[0072]);
determine the AOI matches the viewer attention area (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176] and related text).
Gupta does not specifically disclose the media content including the gaze metadata, or selecting an advertisement URL fort the advertisable item corresponding to the one or more advertisable items, or rendering an advertisement associated with the advertisement URL in the media content.
In an analogous art relating to a system for presenting content and metadata, Singer discloses media content including gaze metadata (see Singer, at least at [0023]-[0024], [0033], [0040], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Singer for the advantage of more efficiently providing associated data, thereby optimizing resources.
Gupta in view of Singer does not specifically disclose selecting an advertisement URL fort the advertisable item corresponding to the one or more advertisable items, or rendering an advertisement associated with the advertisement URL in the media content.
In an analogous art relating to a system for presenting advertisements, Conte discloses a deriving an area of interest (AOI) in the media content based on the gaze meta data (see Conte, at least at [0032]-[0035], [0040]-[0042], [0078]-[0079], and other related text); and
selecting an advertisement URL fort the advertisable item corresponding to the one or more advertisable items and  rendering an advertisement associated with the advertisement URL in the media content (see Conte, at least at [0032]-[0035], [0040]-[0042], [0078]-[0079], and other related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer to include the limitations as taught by Conte for the advantage of providing preferred ads to a user.
Regarding claim 2, Gupta in view of Singer and Conte discloses wherein the gaze advertisement module further sends data to an advertisement server (see Conte, at least at [0040]-[0042], and other related text).
Regarding claim 4, Gupta in view of Singer and Conte discloses wherein the apparatus is a set top box (see Gupta, at least at [0115]).
Regarding claim 5, Gupta in view of Singer and Conte discloses wherein the apparatus is a large display device (see Gupta, at least at [0115]).
Regarding claim 6, Gupta in view of Singer and Conte discloses wherein the apparatus is a streaming device (see Gupta, at least at [0115]).
Regarding claim 21, Gupta in view of Singer and Conte discloses comprising: the gaze processor to determine a user profile associated with the viewer; and wherein selecting an advertisement URL associated with the advertisable item is based on the gaze user profile (see Conte, at least at [0040]-[0041], and other related text).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (of record) and Conte (previously cited), as applied to claim 2 above, and further in view of Liu (of record).

Regarding claim 3, Gupta in view of Singer and Conte does not specifically disclose  wherein the data comprises the advertisement URL that corresponds to the viewer's attention area.
In an analogous art relating to a system for presenting advertisements, Liu discloses wherein the data comprises the advertisement URL that corresponds to the viewer's attention area (see Liu, at least at [0154]-[0155], [0156]-[0160] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer and Conte to include the limitations as taught by Liu for the advantage of more accurate usage reporting.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (of record) and Conte (previously cited), as applied to claim 1 above, and further in view of Liu (of record) and Steelberg (of record).

Regarding claim 7, Gupta in view of Singer and Conte discloses wherein the gaze metadata further includes a time frame for each of the plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the (x, y) coordinates are relative (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text), but does not specifically disclose the metadata comprising an advertisement URL for each of the plurality of advertisable items or quadrant info.
In an analogous art relating to a system for displaying content, Liu discloses gaze metadata including an advertisement URL for an advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer and Conte to include the limitations as taught by Liu for the advantage of more accurate usage reporting.
Gupta in view of Singer, Conte and Liu does not specifically disclose metadata including quadrant information.
In an analogous art relating to a system for displaying content, Steelberg discloses metadata including quadrant information (see Steelberg, at least at [0028]-[0029] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer, Conte and Liu to include the limitations as taught by Steelberg for the advantage of providing more diverse location information for objects.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmons (of record) in view of Singer (of record), Kaku (of record), Gupta (of record) and Liu (of record).

Regarding claim 8, Lemmons discloses a system for creating gazed-based advertising content (see Lemmons, at least at Fig. 7 and related text), the system comprising: 
an image processing module including: 
a receiver to receive a video stream (see Lemmons, at least at [0031]-[0033], [0062], Fig. 7, and related text); 
an identification module (code of server/software performing the specific steps, see Lemmons, at least at Fig. 7 and related text) to identify at least one advertisable item in a frame of the video stream (the at least one advertisable item being the object/attribute/blank space/advertising space, see Lemmons, at least at [0062]-[0065] and related text) and provide a list of bitmaps for the at least one advertisable item (generated list of available advertising spaces/objects, see Lemmons, at least at [0062]-[0065] and related text); 
an advertisement library to store a list of advertisable items including a corresponding URL to each advertisable item (see Lemmons, at least at [0042], [0058], [0065]-[0066], [0068], [0075], and related text), wherein the advertisable items are in a bitmap format (see Lemmons, at least at [0066] and related text); and 
an ad mapper configured to provide a URL associated with the at least one advertisable item by comparing identified bitmaps of the at least one advertisable item to bitmaps from the advertisement library (see Lemmons, at least at [0042], [0058], [0065]-[0066], [0068], [0075], Fig. 7 and related text).
Lemmons does not specifically disclose a multiplexer (MUX) configured to:
 receive an audio input and a video input; 
generate a video stream using the audio input and the video input; 
transmit the video stream to an image processing module; or
a transmitter to output the video stream to the MUX, the video stream including gaze metadata associated with the at least one advertisable item, the gaze metadata including the URL associated with the at least one advertisable item and bitmap coordinates for the at least one advertisable item;
the MUX further configured to: 
transmit the video stream to a display device; 
the display device configured to: 
receive the video stream; continuously detect a face associated with a viewer; extract select facial features of the face of the viewer; Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 5 
use a gaze detection algorithm to determine (x,y) coordinates of the viewer attention on a display device; 
receive, from a gaze meta data parser, gaze metadata comprising (x,y) coordinates representing an advertisable item; 
calculate an area of interest (AOI) corresponding to the advertisable item using the (x,y) coordinates representing the advertisable item and the video stream; 
compare the AOI with the (x,y) coordinates of the viewer attention; determine the AOI matches the (x,y) coordinates of the viewer attention; select an advertisement URL associated with the advertisable item; and 
render the advertisement to the viewer.
In an analogous art relating to a system for presenting content and metadata, Singer discloses a multiplexer (MUX) (a mux must be included in accordance with the QuickTime File Format of Apple, see Singer, at least at [0023], and related text) configured to:
 receive an audio input and a video input (see Singer, at least at [0023], and related text); 
generate a video stream using the audio input and the video input (see Singer, at least at [0023], and related text); 
transmit the video stream to an image processing module (see Singer, at least at [0023], Figs. 3, 6, 10-11, and related text); and
outputting the video stream including gaze metadata associated with at least one advertisable item (see Singer, at least at [0023]-[0024], [0033], [0040], [0053], and related text), bitmap coordinates for the at least one advertisable item, the bitmap coordinates comprising (x, y) coordinates (see Singer, at least at Fig. 13, and related text);
the MUX further configured to: transmit the video stream to a display device (see Singer, at least at Fig. 6, and related text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons to include the limitations as taught by Singer for the advantage of more efficiently creating and providing content associated data and optimizing resources.
Lemmons in view of Singer does not specifically disclose the gaze metadata including the URL associated with the at least one advertisable item; 
a transmitter to output the video stream to the MUX; or
the display device configured to: 
receive the video stream; continuously detect a face associated with a viewer; extract select facial features of the face of the viewer; Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 5 
use a gaze detection algorithm to determine (x,y) coordinates of the viewer attention on a display device; 
receive, from a gaze meta data parser, gaze metadata comprising (x,y) coordinates representing an advertisable item; 
calculate an area of interest (AOI) corresponding to the advertisable item using the (x,y) coordinates representing the advertisable item and the video stream; 
compare the AOI with the (x,y) coordinates of the viewer attention; determine the AOI matches the (x,y) coordinates of the viewer attention; select an advertisement URL associated with the advertisable item; and 
render the advertisement to the viewer.
In an analogous art relating to a system for processing content, Kaku discloses a transmitter to output a video stream to a MUX (see Kaku, at least at [0085], Figs. 3-4, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons in view of Singer to include the limitations as taught by Kaku for the advantage of more efficiently processing content and optimizing system resources.
Lemmons in view of Singer and Kaku does not specifically disclose the gaze metadata including the URL associated with the at least one advertisable item; or
the display device configured to: 
receive the video stream; continuously detect a face associated with a viewer; extract select facial features of the face of the viewer; Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 5 
use a gaze detection algorithm to determine (x,y) coordinates of the viewer attention on a display device; 
receive, from a gaze meta data parser, gaze metadata comprising (x,y) coordinates representing an advertisable item; 
calculate an area of interest (AOI) corresponding to the advertisable item using the (x,y) coordinates representing the advertisable item and the video stream; 
compare the AOI with the (x,y) coordinates of the viewer attention; determine the AOI matches the (x,y) coordinates of the viewer attention; select an advertisement URL associated with the advertisable item; and 
render the advertisement to the viewer.
In an analogous art relating to a system for presenting advertisements, Liu discloses gaze metadata including an URL associated with at least one advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text); and 
a display device to:
selecting an advertisement URL associated with the advertisable item and render the advertisement to a viewer (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons in view of Singer to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Lemmons in view of Singer, Kaku, and Liu does not specifically disclose the display device configured to: 
receive the video stream; continuously detect a face associated with a viewer; 
extract select facial features of the face of the viewer; Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 5 
use a gaze detection algorithm to determine (x,y) coordinates of the viewer attention on a display device; 
receive, from a gaze meta data parser, gaze metadata comprising (x,y) coordinates representing an advertisable item; 
calculate an area of interest (AOI) corresponding to the advertisable item using the (x,y) coordinates representing the advertisable item and the video stream; 
compare the AOI with the (x,y) coordinates of the viewer attention; determine the AOI matches the (x,y) coordinates of the viewer attention; select an advertisement URL associated with the advertisable item; and 
render the advertisement to the viewer.
In an analogous art relating to a system for processing and providing content, Gupta discloses a display device configured to: 
receive a video stream (see Gupta, at least at [0061]-[0062], Figs. 7-8, and related text); 
continuously detect a face associated with a viewer (see Gupta, at least at [0004], [0010], [0013], [0025], [0063], [0070], [0083], [0115], [0151], [0158], [0162], [0190], Figs. 7-8, and related text); 
extract select facial features of the face of the viewer  (see Gupta, at least at [0010], [0190], and related text); Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 5 
use a gaze detection algorithm to determine (x,y) coordinates of the viewer attention on the display device (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receive, from a gaze meta data parser, gaze metadata comprising (x,y) coordinates representing an advertisable item (see Gupta, at least at [0005], [0127]-[0128], [0171]-[0173], and related text); 
calculate an area of interest (AOI) corresponding to the advertisable item using the (x,y) coordinates representing the advertisable item and the video stream (see Gupta, at least at [0005], [0010]-[0012], [0101], [0116], [0127]-[0128], [0162]-[0164], [0169]-[ 0173], [0174]-[0176] and related text); and
compare the AOI with the (x,y) coordinates of the viewer attention; determine the AOI matches the (x,y) coordinates of the viewer attention (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons in view of Singer, Kaku, and Liu to include the limitations as taught by Gupta for the advantage of more accurately presenting content to a user.

Claim 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of and Liu (of record).

Regarding claim 9, Gupta in view of Liu discloses a method to insert advertisement data based on a user's gaze location, the method comprising: 
continuously detecting a face associated with a viewer (see Gupta, at least at [0004], [0010], [0013], [0025], [0063], [0070], [0083], [0115], [0151], [0158], [0162], [0190], Figs. 7-8, and related text); and see Liu, at least at [0012], [0047], and related text); 
extracting select facial features of the face of the viewer (see Gupta, at least at [0010], [0190], and related text); 
using a gaze detection algorithm to determine (x, y) coordinates of the viewer attention on a display device (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receiving, from a gaze meta data parser, gaze metadata comprising (x, y) coordinates representing an advertisable item (see Gupta, at least at [0005], [0127]-[0128], [0171]-[0173], and related text); 
receiving a video format (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text); 
calculating an Area of Interest AOI corresponding to the advertisable item using the () coordinates representing the advertisable item and the video format (see Gupta, at least at [0005], [0010]-[0012], [0101], [0116], [0127]-[0128], [0162]-[0164], [0169]-[ 0173], [0174]-[0176] and related text); 
comparing the AOI with the (x, y) coordinates of the viewer attention (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text);
determining the AOI matches the (x, y) coordinates of the viewer attention (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text); and 
selecting an advertisement URL associated with the advertisable item and rendering the advertisement to viewer (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 10, Gupta in view of Liu discloses wherein the method further comprises a pre-determined time threshold during the which the comparing the AOI with the () coordinates of the viewer attention is considered valid (see Liu, at least at [0086]-[0089], [0153]-[0154], and related text).
Regarding claim 19, Gupta in view of Liu discloses wherein the detecting a face associated with a viewer includes: identifying a gaze user profile associated with the viewer (see Liu, at least at [0041], [0076], [0091], and related text); and wherein selecting an advertisement URL associated with the advertisable item is based on the gaze user profile (see Liu, at least at [0041], [0076], [0091], and related text).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Liu (of record), as applied to claim 9 above, and further in view of Steelberg (of record).

Regarding claim 11, Gupta in view of and Liu discloses wherein the gaze metadata comprises () coordinates for a plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text; see Liu, at least at Figs 1-2 and related text), an advertisement URL for each of the plurality of advertisable items (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each of the plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the () coordinates are relative (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text), but does not specifically disclose the metadata comprising quadrant info.
In an analogous art relating to a system for displaying content, Steelberg discloses metadata including quadrant information (see Steelberg, at least at [0028]-[0029] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu to include the limitations as taught by Steelberg for the advantage of providing more diverse location information for objects.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Kalini (of record) and Holden (of record).

Regarding claims 12, Gupta discloses a method for gaze advertisement, the method comprising:
continuously detecting a face associated with a viewer (see Gupta, at least at [0004], [0010], [0013], [0025], [0063], [0070], [0083], [0115], [0151], [0158], [0162], [0190], Figs. 7-8, and related text); 
extracting select facial features of the face of the viewer (see Gupta, at least at [0010], [0190], and related text); 
using a gaze detection algorithm to determine coordinates of the viewer attention on a display device (see Gupta, at least at [0025]-[0028], [0075], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receiving a video format (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text); 
receiving, from a gaze meta data parser, gaze metadata associated with one or more advertisable items in the media content, (see Gupta, at least at [0005], [0013], [0073], [0127]-[0128], [0171]-[0173], and related text), the gaze metadata including (x, y) coordinates for the one or more advertisable items (see Gupta, at least at [0017], [0079], and related text); 
calculating using the metadata, an area corresponding to the location of an advertisable item (the tested area, see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); and
determining which area corresponds to the (x, y) coordinates of the viewer's attention to the display (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text).
Gupta does not specifically disclose metadata comprising the number of quadrants into which a video frame is divided; 
calculating using the metadata, a quadrant corresponding to the location of an advertisable item;
determining which quadrant corresponds to the () coordinates of the viewer's attention to the display;
selecting an advertisement URL; and 
rendering the advertisement in the quadrant corresponding to the (x, y) coordinates of the viewer’s attention.
In an analogous art relating to a system for presenting content on a screen, Kalini discloses metadata comprising the number of quadrants into which a video frame is divided (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text);
calculating using the metadata, a quadrant corresponding to the location of an item (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text); and
determining which quadrant corresponds to the viewer's attention to a display (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Kalini for the advantage of using diverse information for more robust processing measures.
Gupta in view of Kalini does not specifically disclose selecting an advertisement URL; and rendering the advertisement in the quadrant corresponding to the (x, y) coordinates of the viewer’s attention.
In an analogous art relating to a system for presenting content on a display, Holden discloses receiving, metadata comprising quadrants into which a video frame is divided (see Holden, at least at [0061]-[0063], Figs. 9 and related text); 
determining, using the metadata, an quadrant corresponding to the location of an advertisable item (see Holden, at least at [0061]-[0063] and related text); 
selecting an advertisement URL (see Holden, at least at [0064]-[0065] and related text); and 
rendering the advertisement in the quadrant corresponding to the (x, y) coordinates of the viewer’s attention (see Holden, at least at [0004], [0064]-[0065], Figs. 6, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Kalini to include the limitations as taught by Holden for the advantage of providing preferred information including ads to a user.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Kalini (of record) and Holden (of record), as applied to claim 12 above, and further in view of Liu (of record).

Regarding claim 14, Gupta in view of Kalini and Holden does not specifically disclose wherein the determining which quadrant corresponds to the () coordinates of the viewer's attention to the display includes a pre-determined time threshold during which the determining is valid.
In an analogous art relating to a system for presenting advertisements, Liu discloses a pre-determined time threshold during which the determining which quadrant corresponds to the () coordinates of the viewer's attention to the display includes a pre-determined time threshold during which the determining is valid (see Liu, at least at [0086]-[0089], [0153]-[0154], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Kalini and Holden to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 15, Gupta in view of Kalini and Holden, and further in view of Liu discloses wherein the gaze metadata comprises quadrant info (see Holden, at least at [0064]-[0065] and related text), an advertisement URL for each advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each advertisable (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the (x, y) coordinates are relative (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Kalini and Holden to include the limitations as taught by Liu for the advantage of providing more diverse data to be used in a system for a more efficient selection of content.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (previously cited), Kalini (of record), Holden (of record).

Regarding claim 16, Gupta discloses a method for gaze advertisement insertion, the method comprising: Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 8
Continuously capturing, using an IP camera, an image of a face associated with at least one viewer (see Gupta, at least at [0004], [0010], [0013], [0025], [0063], [0070], [0083], [0115], [0151], [0158], [0162], [0190], Figs. 7-8, and related text);
detecting, by an image processor, a gaze direction of the at least one viewer, wherein the detection of the gaze is determined by head pose estimation methods (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receiving a video stream into a gaze metadata parser and gaze metadata associated with one or more advertisable items in the video stream (see Gupta, at least at [0005], [0113], [0127]-[0128] [0169]-[0173], and related text), the gaze metadata including (x, y) coordinates for the one or more advertisable items (see Gupta, at least at [0017], [0079], and related text);
derive an area of interest (AOI) based on the gaze meta data (determine area and object/objects within the area that user was attentive to, see Gupta, at least at [0005], [0010]-[0012], [0127]-[0128], [0169]-[ 0173], [0174]-[0176] and related text), and
determine the AOI matches the viewer attention area (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176] and related text).
Gupta does not specifically disclose wherein the video stream includes the gaze metadata associated with one or more advertisable items in the video stream;
determining within the gaze metadata, if an advertisable item is present in the left half of the frame or the right half of the frame; 
determining the viewer's gaze direction with respect to the display corresponds to the determined half of the frame which comprises the advertisable item; or rendering an advertisement on the half of the frame which comprises the advertisable item. 
In an analogous art relating to a system for presenting content and metadata, Singer discloses a video stream including gaze metadata associated with one or more advertisable items in the video stream (see Singer, at least at [0023]-[0024], [0033], [0040], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Singer for the advantage of more efficiently providing associated data, thereby optimizing resources.
Gupta in view of Singer does not specifically disclose determining within the gaze metadata, if an advertisable item is present in the left half of the frame or the right half of the frame; 
determining the viewer's gaze direction with respect to the display corresponds to the determined half of the frame which comprises the advertisable item; or rendering an advertisement on the half of the frame which comprises the advertisable item. 
In an analogous art relating to a system for presenting content on a screen, Kalini discloses disclose determining within the gaze metadata, if an advertisable item is present in the left half of the frame or the right half of the frame (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text); and
determining the viewer's gaze direction with respect to the display corresponds to the determined half of the frame which comprises the advertisable item (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer to include the limitations as taught by Kalini for the advantage of using diverse information for more robust processing measures.
Gupta in view of Singer and Kalini does not specifically disclose rendering an advertisement on the half of the frame which comprises the advertisable item.
In an analogous art relating to a system for presenting content on a display, Holden discloses rendering an advertisement on the half of the frame which comprises the advertisable item (see Holden, at least at [0061]-[0065], Figs. 9 and related text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer and Kalini to include the limitations as taught by Holden for the advantage of providing preferred information including ads to a user.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (previously cited), Kalini (of record) and Holden (of record), as applied to claim 16 above, and further in view of Liu (of record).

Regarding claim 17, Gupta in view of Singer, Kalini and Holden does not specifically disclose wherein the determining if the viewer’s gaze direction with respect to the display corresponds to the determined half of the frame which includes a pre-determined time threshold during which the determining is valid.
In an analogous art relating to a system for presenting advertisements, Liu discloses a pre-determined time threshold during which the determining which quadrant corresponds to the coordinates of the viewer's attention to the display includes a pre-determined time threshold during which the determining is valid, and Gupta in view of Singer, Kalini and Holden discloses determined half of the frame which includes a pre-determined time threshold during which the determining is valid (see Liu, at least at [0086]-[0089], [0153]-[0154], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer, Kalini and Holden to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 18, Gupta in view of Singer, Kalini and Holden, and further in view of Liu discloses wherein the gaze metadata, quadrant info (see Holden, at least at [0064]-[0065] and related text), an advertisement URL for each advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each advertisable (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the () coordinates are relative (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer, Kalini and Holden to include the limitations as taught by Liu for the advantage of providing more diverse data to be used in a system for a more efficient selection of content.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Liu (of record), and applied to claim 9 above, and further in view of Ahn (of record) and Kannan (of record).

Regarding claim 20, Gupta in view if Liu discloses wherein the detecting a face associated with a viewer includes: detecting one or more faces associated with one or more viewers, each of the one or more faces associated with a gaze user profile (see Liu, at least at [0041], [0076], [0091], and related text), and selecting an advertisement URL associated with the advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), but does not specifically disclose each gaze user profile including a priority ranking from a lowest priority to a highest priority; selecting the gaze user profile with the highest priority; and wherein selecting the advertisement URL associated with the advertisable item is based on the gaze user profile with the highest priority ranking.
In an analogous art relating to a system for controlling display of content, Ahn discloses gaze user profiles each including a priority ranking from a lowest priority to a highest priority (see Ahn, at least at [0025], [0134], [0157], [0188], and related text); and 
selecting the gaze user profile with the highest priority (see Ahn, at least at [0025], [0134], [0157], [0188], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu to include the limitations as taught by Ahn for the advantage of more efficiently controlling content display.
Gupta in view of Liu and Ahn does not specifically disclose selecting the advertisement URL associated with the advertisable item based on the gaze user profile with the highest priority ranking.
In an analogous art relating to a system for controlling content display, Kannan discloses selecting an advertisement based on the gaze user profile with the highest priority ranking (see Kannan, at least at [0029]-[0031], [0037], [0040]-[0042], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu and Ahn to include the limitations as taught by Kannan for the advantage of more efficiently controlling the display of particular content.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/            Primary Examiner, Art Unit 2421